Citation Nr: 1034678	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement to 
service connection for tinnitus.

2.  Entitlement to service connection for sleep apnea, to include 
a respiratory disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served an honorable period of active duty from April 
1974 to April 1976.  Additionally, he served on active duty from 
May 1976 and February 1979 and was discharged under other than 
honorable conditions for that period of service.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Procedural history

The Veteran's initial November 2006 claims for service connection 
for tinnitus and a sleep and breathing disorder were denied in an 
April 2007 rating decision.  The Veteran disagreed with the 
decision pertaining to a sleep and breathing disorder, and 
perfected an appeal as to that issue.

In April 2008, the Veteran submitted a claim seeking to reopen a 
claim for entitlement to service connection for tinnitus.  The 
claim was denied in a September 2009 rating decision.  The 
Veteran submitted a March 2009 claim seeking to reopen a claim 
for tinnitus.  That claim was denied in July 2009 and December 
2009 rating decisions.  The Veteran disagreed and perfected an 
appeal.

In April 2008, the Veteran, his wife, and his representative 
presented evidence and testimony in support of his claims at a 
hearing at the RO before a local hearing officer.  In June 2010, 
the Veteran and his representative presented evidence and 
testimony in support of his claims at a hearing at the RO before 
the undersigned.  Transcripts of both hearings have been 
associated with the Veteran's VA claims folder.
The issues of entitlement to service connection for tinnitus and 
sleep apnea to include a respiratory disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.

Clarification of issue on appeal

As noted above, the Veteran's initial claim for service 
connection for tinnitus was denied in an April 2007 rating 
decision.  The record shows that in August 2007, the Veteran 
submitted a notice of disagreement (NOD) to the April 2007 rating 
decision as it pertained to the issue of entitlement to service 
connection for a sleep and breathing disorder.  In addition, the 
record shows that the Veteran submitted a claim for tinnitus in 
April 2008 within the time period allowed under 38 C.F.R. 
§§ 20.201 and 20.305 (2009).  

The Board has considered whether the April 2008 submission can be 
considered an NOD thereby preserving the original November 2006 
claims date.  Briefly, 38 C.F.R. § 20.201 (2009) provides that a 
NOD "must be in terms which can be reasonably construed as 
disagreement with [the rating decision] and a desire for 
appellate review."  The Veteran's April 2008 submission by the 
Veteran's representative simply states that the Veteran contacted 
the representative "requesting entitlement to service connection 
for" tinnitus as well as other conditions.  In sum, the Board 
finds that there is nothing in the April 2008 document that can 
be reasonably construed as disagreement with the April 2007 
rating decision.  Thus, the issue on appeal is a new and material 
evidence issue as stated on the face page of this decision.


FINDINGS OF FACT

1.  A September 2008 rating decision declined to reopen the claim 
of entitlement to service connection for tinnitus.

2.  Evidence received since the September 2008 rating decision 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision that declined to reopen a 
claim for service connection for tinnitus is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for tinnitus.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating the Veteran's claim.  This is so because the Board 
is taking action favorable to the Veteran on the issue in 
appellate status and a decision at this point poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).




Analysis

Unappealed RO rating decisions are final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

The Board first observes, as has already been explained in a 
section clarifying the claim above, that the April 2007 rating 
decision was not appealed as it pertained to the issue of 
entitlement to service connection for tinnitus.  In September 
2008, the RO declined to reopen the claim and the Veteran did not 
appeal.  Thus, the Board finds that the rating decision is final.  
38 U.S.C.A. § 20.1103.

The evidence of record at the time of the last rating decision 
included the April 2004 letter of Dr. T.B., M.D., who noted the 
Veteran had "new onset tinnitus," that had been "present for 
two months."  The RO determined that service connection was not 
warranted because there was "no objective evidence to link your 
current medical condition to active military service."  

Evidence received since the last final rating decision includes 
the Veteran's testimony that he was exposed to excessive noise as 
a driver of a heavy missile transport vehicle and the general 
noise of an enclosed motor pool.  See e.g. June 2010 hearing 
transcript at page 10.  An October 2008 letter from C.C., Au.D., 
states that the Veteran reported tinnitus and that after 
interview of the Veteran and review of records presented by him 
to Dr. C.C., "it is at least as likely as not that [the 
Veteran's] hearing loss and chronic and constant tinnitus was 
caused by or contributed to by [exposure to noise in the 
military]."  A June 2009 letter from Dr. R.O., M.D., states that 
after review of "military and civilian records," it appears at 
least as likely as not that your current symptoms and condition 
are directly related to noise trauma that you experienced during 
service in the US Army."  Finally, the Veteran was examined by a 
VA examiner in November 2009.  The VA examiner diagnosed 
bilateral tinnitus, and noted the Veteran's report of exposure to 
noise during his active duty.  The examiner opined that "after 
review of the service [treatment] records, personal interview and 
audiometric testing, it is the opinion of this examiner that 
Veteran's hearing loss and tinnitus are less likely as not a 
result of noise exposure during military service."

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, there 
must be (1) evidence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  
Here, the RO appears to have conceded a current diagnosis of 
tinnitus and exposure to excessive noise during active duty.  
Thus, the relevant element is to reopen the claim is element (3).

The record now includes two separate medical opinions finding 
that a nexus exists between the Veteran's current tinnitus and  
exposure to noise during service.  Applying the Court's holding 
in Justus v. Principi, 3 Vet. App. 510, 513 (1992), the Board 
finds that for purposes of new and material evidence to reopen a 
claim, the newly submitted evidence is sufficient to reopen the 
claim as to the aspect which was lacking at the time of the last 
final denial.  

The Board wishes to make it clear that although there may be of 
record new and material evidence sufficient to reopen the claim, 
this does not mean that the claim must be allowed based on such 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened; to 
this extent only, the appeal of this issue is allowed.


REMAND

As noted above, the Veteran has two periods of active duty:  the 
first from April 1974 and April 1976, and the second from May 
1976 and February 1979.  The first period of active duty was a 
period for which the Veteran received an honorable discharge.  
The second, however, resulted in an other than honorable 
administrative discharge due to a Special Court Martial 
conviction for a more than 5 month period of unauthorized 
absence.  There has been no rating decision or finding made by 
the RO whether the Veteran's second period of service was of a 
character that allowed him to seek compensation benefits arising 
from that period.  Such a decision is necessary and due process 
requires that the RO provide such a decision and, if the RO's 
decision is adverse to the Veteran, he should have the ability to 
appeal the decision to the Board.

With regard to the issue of entitlement to service connection for 
tinnitus, the Board remands the claim for determination of 
whether the Veteran is eligible for compensation benefits for his 
second period of service or whether he is barred by regulations 
due to the character of the discharge for that period.  If the RO  
determines that the Veteran is barred for that period, the RO 
shall seek an opinion whether it is as likely as not that the 
Veteran's tinnitus was incurred during service and whether there 
is a nexus between his current tinnitus disorder and that 
service.  

The Board notes that all medical opinions provided with regard to 
the onset of the Veteran's tinnitus are conclusory and fail to 
explain the decades-long gap between the Veteran's reported in-
service noise exposure and the onset of tinnitus.  In Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998), the Court found 
that the Board could assess probative value of a physician's 
opinion by determining whether the physician provides the basis 
for his/her opinion.  In this case, although the opinions cited 
above provide evidence of a nexus between the Veteran's in-
service noise exposure and his current tinnitus, the probative 
value of those opinions is limited.  Specifically, there is 
nothing in the record which explains why or how the Veteran's 
tinnitus conditions did not manifest until April 2004, almost two 
decades after the Veteran's honorable period of active duty 
military service.

Moreover, the nexus opinions do not make clear whether they took 
into consideration evidence from the Veteran's second period of 
active duty service.  The Board notes that a June 21, 1976, 
service treatment record entry states that the Veteran complained 
of ringing in the ear for three days and that an assessment of 
tinnitus was provided.  This entry appears in the record and the 
Veteran has made reference to it, but it is unclear whether any 
of the providers of medical nexus opinions used the information 
in formulating their opinions.  Additionally, the Veteran 
contends that he has tinnitus as a result of exposure to heavy 
noise during his honorable period of service.  He asserts that as 
a driver for a heavy missile transport vehicle he was exposed 
without hearing protection to the sound of loud diesel engine of 
the vehicle on numerous occasions in addition to the general loud 
noise within an enclosed motor pool.  Also, he states that he has 
suffered from tinnitus since service, and it has gotten 
progressively worse over time. 

The Board therefore finds that the nexus issue, in its present 
state, raises questions that must be addressed by an 
appropriately qualified medical provider.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) (noting that a medical examination or opinion 
is necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim). 

With regard to the issue of entitlement to service connection for 
sleep apnea to include a respiratory disorder, the Board notes 
that there is evidence of a current sleep apnea disorder, and 
evidence of an undetermined upper respiratory infection during 
service (e.g. a diagnosis of acute upper respiratory tract 
infection was noted in January 1975).  There is, however, no 
medical opinion regarding whether they are connected.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  

The Board observes that the standard of proof for McLendon is 
slight.  In this case, elements (1), (2) and (4) are satisfied.  
Moreover, element (3) has been satisfied by the inclusion of 
several articles regarding sleep apnea, one of which indicates 
that diagnoses prior to 1980 were not common.  The Veteran's 
contention is that the symptoms he had during 1975 are 
symptomatic of sleep apnea and that they were not considered as 
such at the time because of the then current state of medical 
diagnosis. 

The Board remands the claim for provision of a medical opinion 
which addresses whether the Veteran's 1975 symptomatology is as 
likely as not related to his current sleep apnea disorder.

Accordingly, the case is REMANDED for the following action:

1.  Request in writing that the Veteran 
identify or provide any medical records not 
already of record that pertain to his claim 
for entitlement to service connection for 
tinnitus or sleep apnea.  Such records shall 
be obtained and associated with the Veteran's 
VA claims folder.  Any attempts to obtain 
these records must be documented in the 
claims folder. 

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to 
the claim; and (d) notify the Veteran that 
he is ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) (2009).

2.  Adjudicate whether the Veteran is 
entitled to receive compensation benefits for 
his second period of active duty commencing 
in May 1976 and ending in February 1979.  If 
the benefits sought on appeal are barred 
during the second period for any reason, 
provide the Veteran with a rating decision 
and allow an appropriate period of time for 
response.  

3.  Provide the Veteran's VA claims folder, 
to include a copy of this Remand, to a VA 
audiologist to determine the etiology of his 
current tinnitus.  The examiner should review 
the claims folder in conjunction with 
rendering his/her opinion, and should 
indicate such review was conducted on the 
examination report.  The examiner shall be 
informed of the dates of a period of 
qualifying active duty and instructed by VBA 
to consider medical records from only a 
qualifying period of active duty service.  If 
the examiner determines that a physical 
examination of the Veteran is necessary to 
render the requested opinion, such 
examination shall be provided.

The examiner should specifically determine 
whether there is a 50 percent probability or 
greater that the Veteran's current tinnitus 
was incurred in or aggravated during a period 
of active duty for which the Veteran can 
receive VA compensation benefits.  He/she 
should address all contradictory evidence, 
and should also address the Veteran's 
contention of noise exposure in service 
causing his current disability and having had 
symptoms since that time.  

 A complete rationale must be provided for 
any opinion proffered.  If the examiner is 
unable to provide such an opinion without 
resort to speculation, the examiner shall 
provide a written discussion of the reasons 
why that is the case.  The examiner's written 
examination report shall be associated with 
the Veteran's VA claims folder.

4.  Provide the Veteran's VA claims folder, 
to include a copy of this Remand, to an 
examining VA physician for review to 
determine the etiology of any current sleep 
apnea.  The examiner should review the claims 
folder in conjunction with rendering his/her 
opinion, and should indicate such review was 
conducted on the examination report.  The 
examiner shall be informed of the dates of a 
period of qualifying active duty and 
instructed by the RO to consider medical 
records from only a qualifying period of 
active duty service.  If the examiner 
determines that a physical examination of the 
Veteran is necessary to render the requested 
opinion, such examination shall be provided.

The examiner should specifically determine 
whether there is a 50 percent probability or 
greater that any current sleep apnea was 
incurred in or aggravated during a period of 
active duty for which the Veteran can receive 
VA compensation benefits.  He/she should 
address all contradictory evidence, and 
specifically address the service treatment 
records showing an upper respiratory tract 
infection.  

 A complete rationale must be provided for 
any opinion proffered.  If the examiner is 
unable to provide such an opinion without 
resort to speculation, the examiner shall 
provide a written discussion of the reasons 
why that is the case.  The examiner's written 
examination report shall be associated with 
the Veteran's VA claims folder.

5.  Following the foregoing, readjudicate the 
Veteran's claims for service connection for 
tinnitus and sleep apnea to include a 
respiratory disorder.  If the benefits sought 
on appeal remain denied, provide the Veteran 
with a supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


